DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
Receipt of Applicant’s remarks and amended claims filed on May 2, 2022 is acknowledged. Claims 1-21 are pending in this application.  Claims 1, 9, and 14 are amended. Claim 21 is new.  All pending claims are under examination in this application. 

Information Disclosure Statement
	Receipt of the Information Disclosure Statement filed on April 14, 2022 is acknowledged. A signed copy is attached to this office action. 

Withdrawn Objections/Rejections
Claim Objections
The objection to claim 9 as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims has been withdrawn in view of Applicant’s amendment to the claim to be in independent form.  

Maintained and New Objections/Rejections
Allowable Subject Matter
Claims 9 and 14-20 are allowed. Independent Claims 9 and 14 requires a cationic amendment. Claims 15-20 directly depends from claim 14 and is deemed free of the art as well. The closest prior art is that of Gorlin et al., described below. Gorlin does not disclose, suggest, or motivate the skilled artisan to include a cationic surfactant which would result in the composition having an R value of about 1, were R is defined as the sum of the concentration of any nonionic or zwitterionic surfactants, divided by total surfactant concentration. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 10-13, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Gorlin (US 6,228,824). 
Gorlin discloses a pink colored automatic dishwasher detergent composition formulated as a gel-like aqueous product of exceptionally good physical stability, low bottle residue, low cup leakage, red color stability and improved cleaning performance (abstract). 
Gorlin discloses his composition comprises: 
  (a) 1% to 25%, more preferably 2% to 15% of at least alkali metal detergent builder salt; 
 (b) 1% to 20% of at least one alkali metal silicate; 
 (c) 0.25% to 10% of at least one alkali metal hydroxide; 
 (d) 0.1% to 5% of at least one chlorine bleach stable, water-dispersible organic detergent active material; 
 (e) 0.05% to 2% chlorine bleach stable foam depressant; 
 (f) at least one chlorine bleach compound in an amount to provide about 0.2% to 4% of available chlorine; 
 (g) 0.1% to 2.5%, more preferably 0.2% to 1.5% of a high molecular weight hydrophilic cross-linked polyacrylic acid thickening agent; 
 (h) 0.1% to 5%, more preferably 0.25% to 4.0% of a low molecular weight non-cross-linked polyacrylate-type polymer; 
 (i) 0 to 2%, more preferably 0.05% to 1% of a long chain fatty acid or a metal salt of a fatty acid; 
 (j) 0.001% to 0.5%, more preferably 0.001% to 0.2% of a F2O3 C.I. Pigment Red 1010 colorant; and 
 (k) the balance being water (column 2, lines 27-50). 
The amount of water is not explicitly recited, when the remaining required components (a-j) are totaled they range from 2.801%-76%, therefore, the balance of water is 24%-97.199%, which meets the limitation of component c (at least 90% water) of claim 1. 
Although any chlorine bleach compound may be employed in the compositions, such as dichloro-isocyanurate, dichloro-dimethyl hydantoin, or chlorinated TSP, alkali metal or alkaline earth metal, e.g. potassium, lithium, magnesium and especially sodium, hypochlorite is preferred. The composition should contain sufficient amount of chlorine bleach  compound to provide about 0.2 to 4.0% by weight of available chlorine, as determined, for example by acidification of 100 parts of the composition with excess hydrochloric acid. A solution containing about 0.2 to 4.0% by weight of sodium hypochlorite contains or provides roughly the same percentage of available chlorine (column 6, lines 40-52; claim 1f). 
Suitable surfactants, including myristyl-dimethylamine oxide can be included in the amount of 0.1-5% (column 6, line 57 through column 7, line 43).  It is noted that myristyl-dimethylamine oxide is nonionic surfactant. When myristyl-dimethylamine oxide is the only surfactant used, the R value will be calculated to be 1 as recited in the instant claims. 
The pH of the solution is disclosed to be at least 9.5 and as high as 14 (column 7, lines 63-65), which overlaps the recited range of 8-12.5.
 The recitation of “wherein the sanitizing or disinfecting composition exhibits at least a 3-log reduction in at least one of an M. bovis or C. diff population within 10 minutes” is considered a functional property of the composition. Since Gorlin discloses the same composition, it would necessarily have the same functional properties. 
While the teachings of Gorlin does not explicitly recite the viscosity of the composition, it is noted that the prior art and the instant claims appear to have the same structural elements and therefore, absent a showing of evidence to the contrary, they are regarded as having the same properties, including viscosity. 
Regarding claims 2-3, as noted above, the pH of the solution is disclosed to be at least 9.5 and as high as 14 (column 7, lines 63-65). 
Regarding claims 4-5, as noted above, suitable surfactants, including myristyl-dimethylamine oxide can be included in the amount of 0.1-5% (column 6, line 57 through column 7, line 43).  
Regarding claims 6-8 and 11-13, as noted above, although any chlorine bleach compound may be employed in the compositions of this invention, such as dichloro-isocyanurate, dichloro-dimethyl hydantoin, or chlorinated TSP, alkali metal or alkaline earth metal, e.g. potassium, lithium, magnesium and especially sodium, hypochlorite is preferred. The composition should contain sufficient amount of chlorine bleach  compound to provide about 0.2 to 4.0% by weight of available chlorine, as determined, for example by acidification of 100 parts of the composition with excess hydrochloric acid. A solution containing about 0.2 to 4.0% by weight of sodium hypochlorite contains or provides roughly the same percentage of available chlorine (column 6, lines 40-52; claim 1f, 3). 
Regarding claim 10, while anionic surfactants are disclosed as compatible in the formulation (column 6, line 57 through column 7, line 36).  
Regarding claim 21, as noted above, while the teachings of Gorlin does not explicitly recite the viscosity of the composition, it is noted that the prior art and the instant claims appear to have the same structural elements and therefore, absent a showing of evidence to the contrary, they are regarded as having the same properties, including viscosity. 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have prepared a composition according to a composition according to the instant claims. While Gorlin does not disclose an exemplary example, he does disclose each range and component are suitable for use in preparing a composition within the scope of the instant claims. 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Applicant argues: 
*the examples of Gorlin discloses not more than 80% water in every composition. 
While specific examples may be embodiments outside of the scope of the instant claims, Applicant is directed to MPEP 2123 which discloses examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994). As noted above, The amount of water is not explicitly recited, when the remaining required components (a-j) are totaled they range from 2.801%-76%, therefore, the balance of water is 24%-97.199%, which meets the limitation of component c (at least 90% water). 
	*Claim 1 has been amended to recite a very different viscosity characteristic.  
	As noted above, Gorlin does not recite a specific viscosity for his composition. Gorlin discloses  0.1% to 2.5% of a high molecular weight hydrophilic cross-linked polyacrylic acid thickening agent and  0.1% to 5% of a low molecular weight non-cross-linked polyacrylate-type polymer.  Since the prior arts composition is substantially identical/similar to that recited in the instant claim, it is the position of the Examiner that the composition would have the same/similar properties are recited in the instant claims. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039. The examiner can normally be reached M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA S MERCIER/Primary Examiner, Art Unit 1615